HOLLINGER INC. ANNUAL INFORMATION FORM March 7, 2007 TABLE OF CONTENTS FORWARD-LOOKING STATEMENTS 1 GLOSSARY OF TERMS 2 CORPORATE STRUCTURE 10 GENERAL DEVELOPMENT OF THE CORPORATION AND ITS BUSINESS 16 DESCRIPTION OF THE BUSINESS 34 RISK FACTORS 36 DIVIDENDS 45 CAPITAL STRUCTURE 46 MARKET FOR SECURITIES 47 DIRECTORS AND OFFICERS 50 2006 EXECUTIVE COMPENSATION 57 2005 EXECUTIVE COMPENSATION 65 EQUITY COMPENSATION PLANS 71 INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS 72 LEGAL PROCEEDINGS 72 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 84 MATERIAL CONTRACTS 87 TRANSFER AND REGISTRAR AGENT 88 AUDIT COMMITTEE 88 AUDITORS 89 INTERESTS OF EXPERTS 89 ADDITIONAL INFORMATION 90 EXHIBITS EXHIBIT A – CHARTER OF THE AUDIT COMMITTEE OF HOLLINGER INC. A-1 -i- Unless otherwise indicated or the context otherwise indicates, in this document "Hollinger" and the "Corporation" refer to Hollinger Inc. Unless otherwise stated, all amounts are expressed in Canadian dollars. The information contained in this Annual Information Form is given as of March 31, 2006 except where otherwise indicated.The information contained herein concerning Sun-Times Media Group, Inc. and its subsidiaries has been taken from, or is based on, publicly available documents or records on file with Canadian securities regulatory authorities and other public sources and has not been independently verified by Hollinger.Hollinger has no nominees on the Sun-Times board of directors and has no access to non-public information about Sun-Times. FORWARD-LOOKING STATEMENTS This Annual Information Form contains certain forward-looking statements.Words such as "will", "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" and variations of such words and similar expressions are intended to identify these forward-looking statements.Specifically, and without limiting the generality of the foregoing, all statements included in this Annual Information Form that address activities, events or developments that the Corporation expects or anticipates will or may occur in the future, including such items as business strategies and measures to implement such strategies, competitive strengths, goals, expansion and growth, or references to the litigation or future success of the Corporation, its subsidiaries and the companies or partnerships in which the Corporation has equity investments are forward-looking statements.Actual results could differ materially from those reflected in the forward-looking statements as a result of:(i) general economic market or business conditions; (ii) the opportunities (or lack thereof) that may be presented to and pursued by the Corporation; (iii) competitive actions by other entities; (iv) changes in laws; (v) the outcome of litigation or regulatory proceedings; and (vi) other factors, many of which are beyond the control of the Corporation. All written and oral forward-looking statements attributable to the Corporation, or persons acting on its behalf, are expressly qualified in their entirety by the cautionary statements set forth above.Readers of this Annual Information Form are cautioned not to place undue reliance on forward-looking statements contained in this Annual Information Form, which reflect the analysis of management only as of the date of this Annual Information Form, or such date as is otherwise indicated.The Corporation undertakes no obligation to release publicly the results of any revision to these forward-looking statements which may be made to reflect events or circumstances after the date of this Annual Information Form or to reflect the occurrence of unanticipated events. 1 GLOSSARY OF TERMS Capitalized terms used but not otherwise defined in this Annual Information Form have the following meanings: "2004 Unaudited Balance Sheet" means the unaudited consolidated balance sheet of the Corporation dated as at September 30, 2004 prepared on a non-GAAP alternative basis; "2005 Financial Year" means the Corporation's financial year for the 12-month period ended December 31, 2005; "2006 Financial Year" means the Corporation's transitional financial year for the three-month period ended March 31, 2006; "Advisory Agreement" means the advisory agreement dated November 11, 2005 and effective as of July 15, 2005, between the Corporation, Benson Consulting and Benson; "Advisory Agreement MOA" means the memorandum of agreement dated January 15, 2007 between Benson Consulting, Benson and the Corporation providing for, among other things, the termination of the Advisory Agreement; "AIF" means this Annual Information Form; "Amiel-Black" means Barbara Amiel-Black; "Argus" means Argus Corporation Limited; "ASA" means the Securities Act (Alberta) as amended, and all regulations promulgated thereunder; "Atkinson" means Peter Y. Atkinson; "Audit Committee" means the audit committee of the Corporation; "BCSA" means the Securities Act (British Columbia) as amended, and all regulations promulgated thereunder; "Beck" means Stanley M. Beck, Q.C.; "Benson" means Randall C. Benson; "Benson Consulting" means RC Benson Consulting Inc., formerly called 1379074 Ontario Ltd.; "Black" means Conrad Black; "Board" or "Board of Directors" means the board of directors of the Corporation; "Boultbee" means John A. Boultbee; 2 "CanWest" means CanWest Global Communications Corp.; "Carroll" means Paul A. Carroll, Q.C.; "Catalyst" means Catalyst Fund General Partner I Inc., a private equity fund managed by Catalyst Capital Group Inc., in respect of which Glassman is the Managing Partner; "CBCA" means the Canada Business Corporations Act, as amended, and all regulations promulgated thereunder; "CCAA" means the Companies' Creditors Arrangement Act (Canada), as amended, and all regulations promulgated thereunder; "CICA Handbook" means the Canadian Institute of Chartered Accountants Handbook; "Colson" means Daniel W. Colson; "Common Shares" means the retractable common shares of the Corporation; "Consent" means the Consent Agreement entered into March 10, 2003 between Sun-Times and Wachovia Trust Corporation; "Contribution Agreement" means the contribution agreement entered into in March 2003 between the Corporation, RMI and RCL under which RCL agreed, among other things, to guarantee RMI's obligations under the Support Agreement; "Co-operation Agreement" means the co-operation agreement entered into between the Corporation and the United States Attorney's Office for the Northern District of Illinois on May 15, 2006 wherein the Corporation agreed to co-operate with the United States Attorney's Office's ongoing investigation and prosecution of Black, Boultbee, Atkinson, Kipnis and RCL; "CRC" means the Corporate Review Committee of the Sun-Times Board; "Delaware Order" means the Order and Judgment entered by the Court of Chancery of the State of Delaware on June 28, 2004; "Directors' Share Unit Plan" means the Corporation's Directors' Share Unit Plan, as approved and adopted by the Board on February 24, 1999 and amended as of February 6, 2004; "Domgroup" means Domgroup Ltd., a wholly owned subsidiary of the Corporation; "Drinkwater" means David W. Drinkwater; "ELR" means Editorial La Razon, S.A., a wholly owned subsidiary of the Corporation; "First Indenture" means the indenture governing the First Senior Secured Notes dated as of March 10, 2003 between the Corporation, as issuer, Delaware Trust Company, National Association (formerly Wachovia Trust Company, National Association), as trustee, RMI and 4322525 Canada Inc. (formerly 504468 N.B. Inc.), as guarantors, and RCL and Sugra Limited, as amended by the supplemental indenture dated as of September 30, 2004 and as otherwise amended, amended and restated, supplemented or otherwise modified from time to time; 3 "First Senior Secured Notes" means the Corporation's 11.875% senior secured notes due March 1, 2011 issued pursuant to the First Indenture on March 10, 2003; "GAAP" means Canadian generally accepted accounting principles in effect from time to time; "Gillespie" means Robert Gillespie; "Glacier" means Glacier Ventures International Corp.; "Glassman" means Newton G.Z. Glassman; "HCN" means Hollinger Canadian Newspapers, Limited Partnership; "HCPH Co." means Hollinger Canadian Publishing Holdings Co.; "Hodgson" means Patrick W.E. Hodgson; "Hollinger Consent Order" means the Consent Order approved on July 8, 2005 by Justice Colin L. Campbell of the Ontario Court reconstituting the Board of Directors; "Hollinger Independent Directors' Trust" means the trust formed pursuant to a trust and contribution agreement dated June 30, 2004 in support of the Corporation's indemnification obligations to certain former directors; "Indentures" means, collectively, the First Indenture and the Second Indenture; "Inspection" means the investigation conducted by the Inspector of the affairs of the Corporation as ordered by Justice Colin L. Campbell of the Ontario Court on September 3, 2004; "Inspector" means Ernst & Young Inc.; "Interim Directors" means the following five former directors of the Corporation who served on the Board for a period during 2004 and 2005:Carroll, Metcalfe, Vale, Walker and Wakefield; "Kipnis" means Mark Kipnis; "KPMG Canada" means KPMG LLP, a Canadian limited liability partnership; "KPMG USA" means KPMG LLP, a U.S. limited liability partnership; "Loss of Control" means ceasing to control or exercise significant influence over a corporation, as those terms are defined in the CICA Handbook; "Mareva Injunction" means injunctive relief granted by a court to prevent a defendant from disposing of its assets; 4 "MCTO" means the final cease trade order issued by the OSC on June 1, 2004, as amended, prohibiting certain then current and former directors, officers and insiders of the Corporation from trading in securities of the Corporation, subject to certain exceptions; "MD&A" means management's discussion and analysis; "Metcalfe" means Robert J. Metcalfe; "MI 52-110" means Multilateral Instrument 52-110 - Audit Committees; "Mitchell" means Ronald B. Mitchell; "MRRS Decision Document" means the decision of the OSC and the securities regulatory authorities of certain other provinces of Canada dated December 7, 2006, granting to the Corporation exemptive relief from certain requirements of applicable securities laws; "NI 51-102" means National Instrument 51-102 - Continuous Disclosure Obligations; "Ontario Court" means the Ontario Superior Court of Justice; "Option Plan" means the Corporation's Amended and Restated Executive Share Option Plan dated September 14, 1994 and amended December 3, 1996; "OSA" means the Securities Act (Ontario), as amended, and all regulations promulgated thereunder; "OSC" means the Ontario Securities Commission; "OSC Hearing" means the hearing scheduled in connection with the OSC Notice of Hearing and a Statement of Allegations dated March 18, 2005; "Other Milestones" means the milestones under the Advisory Agreement, other than the Ravelston Receivable Milestone and the Ravelston Litigation Milestone, in relation to material projects, actions, transactions and/or agreements in respect of the Corporation or any asset, liability, ownership interest claim, proceeding or circumstance relating to the Corporation which are not in the ordinary course or of a routine nature; "Perle" means Richard N. Perle; "PGWML" means Peter G. White Management Ltd., a corporation controlled by White; "PHIL" means Press Holdings International Limited; "Preference Shares" means the preference shares of the Corporation, of which as at each of March 31, 2006 and December 31, 2005, only Series II Preference Shares are outstanding; "Publishing" means Hollinger International Publishing Inc., a wholly owned subsidiary of Sun-Times; 5 "Radler" means F. David Radler; "Rattee" means David A. Rattee; "Ravelston Entities" means RCL and associated parties other than the Corporation and its subsidiaries; "Ravelston Litigation Milestone" means the milestones under the Advisory Agreement relating to certain of the Corporation's claims against the Corporation's past and current direct and indirect shareholders, and certain past directors, officers, employees and related parties, including certain of the Ravelston Entities, in respect of which the Corporation has commenced a legal proceeding; "Ravelston Milestone Fees" means fees in relation to the achievement of the Ravelston Receivable Milestone and the Ravelston Litigation Milestone under the Advisory Agreement; "Ravelston Receivable Milestone" means the milestones under the Advisory Agreement relating to certain amounts payable to the Corporation by the Ravelston Entities; "RCL" means The Ravelston Corporation Limited, a corporation existing under the laws of the Province of Ontario; "Receivership and CCAA Orders" means the orders issued by Justice James Farley of the Ontario Court on April 20, 2005 whereby RCL and RMI were (i) placed in receivership pursuant to the Courts of Justice Act (Ontario) and (ii) granted protection pursuant to the CCAA and the Bankruptcy and Insolvency Act (Canada); "Restructuring Agreement" means the agreement between Sun-Times and Black dated November 15, 2003 providing for, among other things, restitution by the Corporation, Black, Radler, Boultbee and Atkinson to Sun-Times of the full amount of the unauthorized "non-competition" payments, plus interest and termination of the Services Agreements; "Richter" means RSM Richter Inc., in its capacity as receiver and manager of RCL and RMI under the Receivership and CCAA Orders; "RMI" means Ravelston Management Inc., a corporation existing under the laws of the Province of Ontario and a wholly owned subsidiary of RCL; "SEC" means the United States Securities and Exchange Commission; "SEC Action" means the action filed on November 15, 2004 by the SEC in the United States District for the Northern District of Illinois against Black, Radler and the Corporation; "Second Indenture" means the indenture governing the Second Senior Secured Notes dated as of September 30, 2004 between the Corporation, as issuer, HSBC Bank USA, National Association, as trustee, RMI and 4322525 Canada Inc. (formerly 504468 N.B. Inc.), as guarantors, and RCL and Sugra Limited, as amended, amended and restated, supplemented or otherwise modified from time to time; 6 "Second Senior Secured Notes" means the Corporation's 11.875% senior secured notes due March 1, 2011 issued pursuant to the Second Indenture on September 30, 2004; "SEDAR" means the System for Electronic Document Analysis and Retrieval; "Senior Secured Notes" means, collectively, the First Senior Secured Notes and the Second Senior Secured Notes; "Series I Preference Shares" means the exchangeable non-voting preference shares series I of the Corporation, none of which are outstanding as of the date hereof; "Series II Preference Shares" means the exchangeable non-voting preference shares series II of the Corporation; "Series III Preference Shares" means the non-voting preference shares series III of the Corporation, none of which are outstanding as of the date hereof; "Services Agreements" means the management services agreements entered into between RCL and Sun-Times and its subsidiaries that were transferred to RMI in July 2002 and terminated pursuant to the Restructuring Agreement as of June 1, 2004; "Special Monitor" means Richard C. Breeden, the special monitor of the Sun-Times Board appointed in certain circumstances pursuant to the Sun-Times Consent Order; "Strategic Process" means the process adopted by the Sun-Times Board on or about November 15, 2003 involving the consideration and assessment of a range of alternative strategic transactions; "Subscription Receipts" means the subscription receipts offered and sold by the Corporation on April 7, 2004; "Sun-Times" means Sun-Times Media Group, Inc. (formerly Hollinger International Inc.), a corporation existing under the laws of the State of Delaware; "Sun-Times 2ction" means the matter of the United States Securities and Exchange Commission v. Hollinger International Inc. brought in the U.S. District Court for the Northern District of Illinois; "Sun-Times A Shares" means the Class A Common Stock of Sun-Times; "Sun-Times Audit Committee" means the audit committee of Sun-Times; "Sun-Times B Shares" means the Class B Common Stock of Sun-Times; "Sun-Times Board" means the board of directors of Sun-Times; "Sun-Times Consent Order" means the Court Order issued January 16, 2004 by the United States District Court for the Northern District of Illinois in the January 2ction; 7 "Sun-Times Executive Committee" means the executive committee of the Sun-Times Board; "Sun-Times News Group" means the Sun-Times News Group operating segment of Sun-Times, consisting of more than 100 newspapers and associated websites and news products in the greater Chicago metropolitan area; "Sun-Times Special Committee" means the special committee established by the Sun-Times Board in June 2003; "Sun-Times SRP" means the shareholders' rights plan adopted by Sun-Times on January 25, 2004; "Sun-Times SRP Right" means a preferred share purchase right issued pursuant to the Sun-Times SRP; "Support Agreement" means the support agreement entered into in March 2003 between RMI and the Corporation in connection with the Corporation's issuance of the First Senior Secured Notes; "Tax Act" means the Income Tax Act (Canada), including all regulations made thereunder, and all amendments to such statute and regulations from time to time; "Telegraph Group" means the Telegraph Group Limited, which consisted of The Daily Telegraph, The Sunday Telegraph, The Weekly Telegraph, telegraph.co.uk and The Spectator and Apollo magazines; "TSI" means 10 Toronto Street Inc., a wholly owned indirect subsidiary of the Corporation; "TSX" means the Toronto Stock Exchange; "US$" means United States dollars; "Vale" means Donald M.J. Vale; "VC&Co." means VC & Co. Incorporated, a corporation controlled by Voorheis; "Voorheis" means G. Wesley Voorheis; "Voorheis Engagement Agreement" means the agreement dated January 15, 2007 between the Corporation, VC&Co. and Voorheis, pursuant to which Voorheis agreed to act as a senior executive of the Corporation subject to the satisfaction of certain conditions; "Wakefield" means Allan Wakefield; "Walker" means Gordon W. Walker, Q.C.; "White" means Peter G. White; "Wright" means Joseph H. Wright; and "Zeifman" or the "Auditors" means Zeifman & Company, LLP, the auditors of the Corporation. 8 CORPORATE STRUCTURE Name and Incorporation Hollinger is the continuing corporation, under the CBCA, resulting from the 1985 amalgamation of Argent Holdings Inc., Hollinger Argus Limited (incorporated June 28, 1910) and Labmin Resources Limited.The head and registered office of the Corporation is 10 Toronto Street, Toronto, Ontario M5C 2B7.The Corporation is a "mutual fund corporation" under the Tax Act. Intercorporate Relationships The following simplified chart shows the basic corporate structure of the Corporation and its subsidiaries and operating segments, their jurisdictions of incorporation and the percentage of voting securities beneficially owned, or over which control or direction is exercised, by the Corporation as at December 31, 2006. Notes: (a) 4322525 Canada Inc. was formerly 504468 N.B. Inc. (b) The Corporation owns in the aggregate, directly and indirectly, shares of Sun-Times that represent an approximate equity interest of 19.7% and a voting interest of 70.1%. (c) The total number of Sun-Times A Shares and Sun-Times B Shares owned directly and indirectly by the Corporation has not changed since December 31, 2005.As at December 31, 2005 (prior to the buyback of shares by Sun-Times through its common stock repurchase program, which came into effect on March 15, 2006), the Corporation owned shares of Sun-Times that represented an approximate 17.4% equity interest and 66.8% voting interest in Sun-Times. 9 Capital Structure The authorized capital of the Corporation consists of an unlimited number of Common Shares and an unlimited number of Preference Shares, issuable in series.As of each of December 31, 2006, March 31, 2006 and December 31, 2005, 34,945,776 Common Shares and 1,701,995 Series II Preference Shares were issued and outstanding. Each of the outstanding shares of the Corporation is retractable at the option of the holder.The outstanding Common Shares and Series II Preference Shares are listed on the TSX under the symbols "HLG.C" and "HLG.PR.B", respectively. The Common Shares are retractable, at the option of the holder, for an amount based on the market value of the Corporation's net assets, determined on a non-consolidated basis.The Corporation's Series II Preference Shares are retractable at the option of the holder, for an amount based on the market trading value of Sun-Times A Shares. On retraction, each Series II Preference Share is exchangeable into 0.46 of a Sun-Times A Share held by the Corporation or, at the Corporation's option, cash of equivalent value.In certain circumstances, the Corporation may also satisfy its obligation to deliver Sun-Times A Shares on a retraction of Series II Preference Shares by delivering Sun-Times A Shares that are subject to restrictions on resale in accordance with applicable securities laws. Until certain events of default under the Indentures are remedied or waived, the terms of the Indentures prevent the Corporation from honouring retractions of the Common Shares and the Series II Preference Shares.See "– Senior Secured Notes". Senior Secured Notes The Corporation has outstanding US$78 million principal amount of the First Senior Secured Notes and US$15 million principal amount of the Second Senior Secured Notes.The Senior Secured Notes are fully and unconditionally guaranteed by RMI and certain wholly owned subsidiaries of the Corporation.The First Senior Secured Notes are secured by, among other things, a first priority lien on the 14,990,000 Sun-Times B Shares owned, directly or indirectly, by the Corporation.The Second Senior Secured Notes are secured by a second priority lien on the same 14,990,000 Sun-Times B Shares.Under the terms of the Indentures, the Corporation is subject to certain financial covenants and other restrictions. Under the terms of the Indentures, the Corporation was required to cause an exchange offer registration statement to be declared effective with the SEC under the
